Order issued January 13. 2013




                                            In The
                                 Qluurt uf Apptab
                        3ift1! Iiztrirt nf iJixaa at atta


                                     No. 05.42-00572-CR


                        MICHELLE PETRICE ABRAM, Appellant

                                              V.

                          THE STATE OF TEXAS. Appellee


                                         ORDER

                        Before Justices LangMiers. Myers, and Lewis

       Based on the Court’s opinion of this date, we GRANT the September 13, 2012 motion of

Julie Woods for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Julie Woods as counsel of record for appellant. We DIRECT the Clerk of

the Court to send a copy of this order and all future correspondence to Michelle Petrice Abram.

No. 1778434, Mountain View Unit, 2305 Ransom Road. Gatcsville, Texas. 76528.


                                                                /
                                                   /        /
                                                                                            1/
                                                        /

                                                   II
                                                        I       f/  ,1
                                                                         if   /

                                                   ELIZAIETH LANãMIERS
                                                   JUSTICE